Citation Nr: 0724525	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  98-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to service connection for a right arm and 
wrist disorder (claimed as ulnar nerve palsy, myositis, and 
carpal tunnel syndrome).  

2.  Whether there is clear and unmistakable error in a rating 
decision of February 1980 which denied service connection for 
a right arm and wrist disorder.  



REPRESENTATION

Appellant represented by:	Michael R. Viterna, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from October 1975 to February 
1976.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from decisions by the Department of 
Veterans Affairs Winston-Salem, North Carolina, Regional 
Office (RO).  The case subsequently came under the 
jurisdiction of the RO in Atlanta, Georgia.  In a decision of 
April 2005, the Board confirmed the denial of the veteran's 
claim for service connection for a disorder of the right arm 
and wrist.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In July 2006, the 
Secretary of Veterans Affairs and the veteran, through his 
attorney, filed a Joint Motion to vacate the Board's decision 
and remand the case for further action.  The Court granted 
that motion later in July 2006.  The case has now been 
returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he incurred a disorder of the right 
wrist and hand during service.  The veteran's service medical 
records include notations dated in November 1975 which 
reflect complaints of pain in the right distal end of the 
forearm and right wrist.  The veteran reported at that time 
that he had seen a doctor prior to service who told him that 
there was a possible cyst there.  In addition, January 1976 
notations show the veteran complained of pain and numbness of 
the right lower arm and wrist area, as well as severe 
intermittent pain when he used his hands a lot.  X-rays of 
the hand were taken but were negative.  He was diagnosed with 
myositis.  Lastly, a January 1976 notation shows that the 
veteran was given a provisional diagnosis of right carpal 
tunnel syndrome.  However, results of electromyography (EMG) 
testing were later found to be normal.  

In the Joint Motion, the parties noted that the VA has a duty 
to assist a claimant which includes providing a medial 
examination of obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The parties noted that in the April 2005 decision the 
Board relied on a December 2001 VA examination report in 
which an examiner concluded, in essence, that there was no 
current diagnosis and the appellant's symptoms were not 
incurred in service.  The parties to the Joint Motion agreed, 
however, that this examiner's opinion was "conclusory, 
especially considering the likelihood that his symptoms were 
masked by a hefty dosage of pain medication."  The parties 
further stated that the VA examination report had not 
referenced a September 2001 private medical record showing a 
diagnosis of severe degenerative joint disease and 
significant myositis with considerable pain and myalgia.  The 
parties therefore concluded that the Board's reliance on the 
December 2001 examination was misplaced.  In light of the 
foregoing concerns, the Board concludes that another 
examination is warranted.    

In addition, in a decision of September 2000, the Board 
referred a claim of clear and unmistakable error in a 
February 1980 RO decision to the RO for adjudication.  The RO 
denied that claim in a decision of December 2002.  The 
veteran then filed a notice of disagreement with that 
decision in January 2003.  Significantly, however, that claim 
of clear and unmistakable error has not been addressed in a 
statement of the case.  Accordingly, the Board must address 
this situation by remanding the matter to the RO.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding 
that, where notice of disagreement is filed with decision and 
no statement of the case has been issued, the Board must 
remand, not refer, that issue to the RO for issuance of a 
statement of the case).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
joints examination to determine the 
whether he currently has a disorder of 
the right wrist and/or hand, and if so, 
the nature and etiology of such a 
disability.  The claims folder, including 
the service medical records, the above 
referenced VA examination report of 
December 2001 and the private medical 
record dated in September 2001 should be 
made available to and reviewed by the 
examiner before the examination.  Any 
appropriate tests felt to be necessary 
should be performed.  The examiner should 
record the full history of the claimed 
disorders.  The examiner should 
specifically comment as to the likelihood 
that any currently found disability is 
related to any symptoms noted in service 
medical records.  

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action. Where the 
remand orders of the Board or the Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  Thereafter, the RO should 
readjudicate the appellant's claim for 
service connection for a disorder of the 
right wrist and arm.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

4.  The RO should also issue a statement 
of the case in response to the notice of 
disagreement with the December 2002 
decision regarding a claim of clear and 
unmistakable error in a decision of 
February 1980 which denied service 
connection for a disorder of the right 
arm and wrist.  The RO should then allow 
the veteran 60 days within the date of 
mailing of the statement of the case to 
perfect his appeal of that issue to the 
Board if he so desires by filing a VA 
Form 9 substantive appeal. 38 C.F.R. § 
20.302(b).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




